Citation Nr: 1324467	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-04 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation in excess of 10 percent for the Veteran's penile shell fragment wound residuals, to include entitlement to an extra-schedular evaluation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from June 2002 to September 2002 and from May 2004 to February 2006.  The Veteran served in Iraq.  He was awarded the Combat Infantry Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, established service connection for penile shell fragment wound residuals; assigned a noncompensable evaluation for that disability; and effectuate the award as of November 21, 2005.  In January 2009, the RO increased the initial evaluation for the Veteran's penile shell fragment wound residuals from noncompensable to 10 percent disabling.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the physical claims file and the "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In its August 2010 Remand, the Board referred the issue of special monthly compensation based on the loss of use of a creative organ to the RO for appropriate action.  The record does not reflect that action has been undertaken as to that issue.  Therefore, the issue is again referred to the RO for appropriate action.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
A September 2012 VA urological treatment record states that the Veteran was unable to obtain an erection and could not use either Viagra or Cialis due to associated pain.  A diagnosis of "erectile dysfunction - s/p traumatic injury Iraq 2005" was advanced.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's penile shell fragment wound residuals, the Board finds that further VA urological evaluation would be helpful in resolving the issues raised by the instant appeal.  

A June 2009 Request and Consent to Release of Information from Claimant's Records (VA Form 3288) conveys that the Veteran was applying for Social Security Administration (SSA) benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

Clinical documentation dated after July 2012 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected penile shell fragment wound residuals after July 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after July 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Then schedule the Veteran for a VA urological examination for compensation purposes in order to determine the nature and severity of his penile shell fragment wound residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran exhibits erectile dysfunction due to his penile shell fragment wound residuals.  The examiner should also express an opinion as to the impact of the Veteran's penile shell fragment wound residuals upon his vocational pursuits. 

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

6.  Then readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2002).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

